Citation Nr: 9929665	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals of a contusion of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which confirmed a 10 percent rating 
evaluation for the veteran's service connected residuals of a 
left knee contusion. 


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for residuals of a 
contusion of the left knee is well grounded, in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the 
Board is obligated to assist the veteran in the development 
of his claims.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999). The percentage ratings for each 
Diagnostic Code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

A review of the record reflects that the most recent VA 
examination of the left knee for compensation purposes was 
conducted in May 1984.  The veteran received treatment for 
left knee problems, to include surgery, at a VA facility 
during 1997. The veteran testified at a hearing before a 
traveling section of the Board sitting at the RO in August 
1999.  He stated that his knee is in constant pain, which he 
described as 5 to 10 on a scale of 1 to 10.  He indicated 
that he experiences daily swelling and instability, which 
increased with physical activity.  He also noted that he 
wears a sleeve around his knee for support.  As such, the 
Board finds that a contemporaneous and thorough VA 
examination is warranted.  Littke v. Derwinski, 1 Vet.App. 90 
(1990). 

The veteran's left knee disability has been evaluated 
pursuant to Diagnostic Code 5257 of the Schedule, which 
provides for the evaluation of an impairment of the knee 
characterized by recurrent subluxation or lateral 
instability.

September 1997 VA x-rays of the left knee showed degenerative 
changes.  In precedent opinions, the VA General Counsel (GC), 
held that where the service-connected entity of the knee 
encompassed both instability and limitation of motion due to 
arthritis, separate ratings could be assigned under 
Diagnostic Codes 5257 and 5003- 5260, 5261, when the criteria 
for ratings under such codes are met. VAOPGCPREC 23-97 and 9-
98. 

As such, the Board finds that the evidence raises the issue 
of service connection for arthritis of the left knee.  The 
Board further finds that this issue is intertwined with the 
issue in appellate status and must be adjudicated by the RO.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

The Court has also held that it is improper to assign a 
particular disability rating where the examination merely 
recorded the veteran's range of motion at the time without 
considering his functional loss on use due to flare-ups.  In 
addition, the Court stated that 38 C.F.R. § 4.45 (1999) 
applies to evaluating injuries of the joints and that an 
examination should consider the degree of additional range-
of-motion loss due to pain, weakened movement, excess 
fatigability and incoordination.  DeLuca v. Brown, 8 Vet.App. 
202, 205 (1995)

Accordingly, in order to ensure that the VA has met its duty 
to assist the veteran in developing the facts pertinent to 
his appeal, the case is REMANDED to the RO for the following 
development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to current 
treatment for the veteran's service 
connected left knee disability.  He 
should be informed that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim. .  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  A VA examination should also be 
conducted by an orthopedist in order to 
determine the nature and severity of the 
residuals of the contusion to the left 
knee.  The examiner should be provided 
with the veteran's claims folder and a 
copy of this REMAND in conjunction with 
the examination.  All appropriate tests 
and studies should be accomplished at 
this time, including X-rays and 
diagnostic testing.  The examiner should 
obtain all current complaints from the 
veteran.  The examination report should 
specifically include an assessment of the 
range of motion studies of the involved 
area, to include what degrees constitute 
normal motion and should measure the 
limitation of motion imposed by pain, 
weakness, excess fatigability, use or 
incoordination on the affected areas

The examiner should also evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, such as visible 
manifestation of pain on movement.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.

It is further requested that the examiner 
render an opinion as to whether it is as 
likely as not that the arthritis of the 
knee, if diagnosed is related to service?  
If no, whether it is as likely as not 
that the arthritis of the knee was caused 
or is aggravated by the service connected 
left knee disability.  A complete 
rational for any opinion expressed should 
be included in the report.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. 

4.  Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the left knee on direct and 
secondary bases, to include consideration 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
and VAOPGCPREC 23-97 and 9-98.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
notified of that decision and of his 
appellate rights.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.40, 4.45, 4,59 and DeLuca.  
If the benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  The purpose of this 
REMAND is to allow for further development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












